Case 1:15-cv-00056-RGA Document 169 Filed 10/27/20 Page 1 of 7 PageID #: 4427




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


BLACKBIRD TECH LLC d/b/a
BLACKBIRD TECHNOLOGIES,

        Plaintiff,
                                                      C.A. No. 15-056-RGA
v.
                                                      FILED UNDER SEAL
ELB ELECTRONICS, INC.

        Defendants.



                                  JOINT STATUS REPORT

       Pursuant to the Court’s October 21, 2020 Order (D.I. 167), Plaintiff Blackbird Tech LLC

d/b/a Blackbird Technologies (“Blackbird”) and Defendant ELB Electronics, Inc. (“ELB”)

jointly submit this status report regarding necessary trial logistics that result from COVID-19

concerns as follows:

       1. Possible Live Witnesses (name, origin (approximate), any concerns regarding live
          testimony of which the Parties are aware):

       Name: Bretschneider, Eric                          Name: He, Ping
       Origin: Texas                                      Origin: California
       Concerns: Family member undergoing                 Concerns: Risk of travel; risk of high
       chemotherapy; risk of travel; risk of              incidence of COVID at origin
       high incidence of COVID at origin
                                                          Name: Hess, Norman
       Name: Hall, Dawn                                   Origin: Utah/Arizona
       Origin: New Jersey                                 Concerns: Risk of travel; risk of high
       Concerns: Restrictions on return travel            incidence of COVID at origin

       Name: Harris, Daniel                               Name: Jin, Sheng
       Origin: Massachusetts                              Origin: California
       Concerns: Restrictions on return travel;           Concerns: Risk of travel; risk of high
       risk of travel                                     incidence of COVID at origin




                                                  1
Case 1:15-cv-00056-RGA Document 169 Filed 10/27/20 Page 2 of 7 PageID #: 4428




         Name: Koomson, Valencia                                     Name: Wacek, Joel
         Origin: Massachusetts                                       Origin: Massachusetts
         Concerns: Restrictions on return travel;                    Concerns: Restrictions on return travel;
         risk of travel                                              risk of travel

         Name: Stacy, Brian
         Origin: New York/New Jersey/Florida
         Concerns: Restrictions on return travel;
         risk of travel; risk of high incidence of
         COVID at origin

         Three of Blackbird’s witnesses and two of its trial counsel live in Massachusetts, and

another trial counsel lives in Chicago, both of which implement restrictions upon return from

most states, including Delaware.1, 2 Another witness lives in New York, which has similar

restrictions on returning residents.3 ELB’s possible live witnesses live in California, Texas, and

New Jersey. ELB’s non-Delaware trial counsel live in New York and New Jersey.

Massachusetts, New York, and Chicago require that returning residents quarantine for 14 days

and New Jersey has an advisory 14 day quarantine on return travel to the state4 which would

require these witnesses and counsel to remain physically separate from their families and

otherwise refrain from leaving their residences during a time that will include the holidays.

         Moreover, witnesses will be travelling from California, Texas, and Florida, which are in

the top 5 states by number of COVID infections within the last 7 days,5 while Utah is in the top

10 states by infection per capita.6




1
  See https://www.mass.gov/info-details/covid-19-travel-order
2
  https://www.chicago.gov/city/en/sites/covid-19/home/emergency-travel-order.html
3
  See https://coronavirus.health.ny.gov/system/files/documents/2020/06/interimguidance_traveladvisory.pdf
4
  See https://covid19.nj.gov/faqs/nj-information/travel-and-transportation/which-states-are-on-the-travel-advisory-
list-are-there-travel-restrictions-to-or-from-new-
jersey#:~:text=New%20Jersey%20welcomes%20travel%20to,days%20after%20leaving%20that%20state
5
  https://covid.cdc.gov/covid-data-tracker/#cases_casesinlast7days (last accessed Oct. 26, 2020)
6
  https://covid.cdc.gov/covid-data-tracker/#cases_casesper100klast7days (last accessed Oct. 26, 2020)


                                                          2
Case 1:15-cv-00056-RGA Document 169 Filed 10/27/20 Page 3 of 7 PageID #: 4429




       ELB’s position: In light of these health risks, as well as the challenges of empaneling a

representative jury during these times, ELB respectfully requests that the trial be postponed until

a time when it can be safely held in person.

       2. Anticipated Trial Hours (opening statements and testimony only):

       Blackbird’s Position: Blackbird anticipates requiring 18 hours to present its case,

assuming live witness testimony.

       ELB’s Position: ELB anticipates requiring 15 hours to present its case, assuming live

witness testimony.

       3. Minimum Number of Attorneys Needed to Appear in Front of the Jury:

       Blackbird’s Position: Blackbird expects that it will require no fewer than five attorneys

(including one Delaware counsel), a corporate representative, and “hot seat” operator to be

present in the courtroom during trial.

       ELB’s Position: ELB expects that it will require no fewer than three attorneys (including

one Delaware counsel), a corporate representative, and “hot seat” operator to be present in the

courtroom during trial.

       4. The Parties’ Thoughts on Live, Remote, and Mixed Testimony:

       Blackbird’s Position: Blackbird requests that all witnesses will testify live.

       ELB’s Position: ELB requests that all witnesses testify remotely. ELB does not believe

that any witness should be forced to travel and face the risk of becoming infected particularly in

light of the recent dramatic increase in COVID-19 infections, that the safest course for all

concerned is to limit in person contact during trial, and that it could be prejudicial to have some

witnesses testifying live and other witnesses testifying remotely.




                                                 2
Case 1:15-cv-00056-RGA Document 169 Filed 10/27/20 Page 4 of 7 PageID #: 4430




        5. Additional Concerns:

            Possible Consolidation of the ELB and Feit Electric Trials

        Blackbird’s Position: Blackbird requests consolidation. The issues before the Court in

the instant action have significant overlap with those in the Feit Electric Action (C.A. No. 15-

058-RGA), currently scheduled for trial on January 11, 2021. The validity issues are identical

and presented by both ELB and Feit in a single expert report by a single expert. There is also

significant overlap in infringement and damages issues,



Judicial efficiency and collateral estoppel counsel against addressing these issues in separate

trials. Blackbird does not believe the time to present a consolidated case would be meaningfully

longer than to present each individual case.

        Blackbird requests that a consolidated trial take place during the time period currently

scheduled for the Feit Electric trial, beginning on January 11, 2021. The situation with COVID

is not likely to improve before the trial scheduled for ELB, beginning on December 7, 2020.

Indeed, the number of COVID cases nationally has nearly doubled in roughly the month between

September 15, 2020 (34,305 new cases) and October 21, 2020 (63,656 new cases),7 and on

October 21, 2020 the Centers for Disease Control updated its guidance regarding what

constitutes “close contact” with a COVID-positive individual to include spending 15 minutes or

more within 6 feet of that individual within 24 hours.8, 9

        ELB’s Position: ELB and Feit Electric have discussed the matter and do not agree to

consolidation. Blackbird’s claims for relief do not extend jointly and severally with regard to all



7
  https://covid.cdc.gov/covid-data-tracker/#trends_dailytrendscases
8
  https://www.washingtonpost.com/health/2020/10/21/coronavirus-close-contact-cdc/
9
  https://www.cdc.gov/coronavirus/2019-ncov/php/contact-tracing/contact-tracing-plan/appendix.html#contact


                                                       3
Case 1:15-cv-00056-RGA Document 169 Filed 10/27/20 Page 5 of 7 PageID #: 4431




products at issue for ELB and all products at issue for Feit Electric. Thus, joinder is not proper.

See 35 U.S.C. § 299(a)(1). In addition, consolidating the trials would require the participation of

additional witnesses and corporate representatives thereby increasing the number of people in

court resulting in an increased risk of COVID-19 infections and the time required to present the

case.




                                                 4
Case 1:15-cv-00056-RGA Document 169 Filed 10/27/20 Page 6 of 7 PageID #: 4432




Dated: October 26, 2020


  OF COUNSEL:                          STAMOULIS & WEINBLATT LLC

  Wendy Verlander                      /s/ Stamatios Stamoulis
  wverlander@blackbird-tech.com        Stamatios Stamoulis #4606
  Jeffrey Ahdoot                       stamoulis@swdelaw.com
  jahdoot@blackbird-tech.com           Richard C. Weinblatt #5080
  Matthew C. Berntsen                  weinblatt@swdelaw.com
  mberntsen@blackbird-tech.com         800 N. West Street, Thrid Floor
  Blackbird Tech LLC d/b/a             Wilmington, DE 19801
  Blackbird Technologies               Telephone: (302) 999-1540
  One Boston Place, Suite 2600
  Boston, MA 02108
  617.307.7100

  David A. Gerasimow
  gerasimow@gerasimowlaw.com
  The Law Offices of
   David A. Gerasimow, P.C.
  73 W. Monroe St.                     Attorneys for Plaintiff
  Chicago, IL 60603                    Blackbird Tech LLC d/b/a
  312.919.4254                         Blackbird Technologies



                                     /S/ Karen Jacobs
 OF COUNSEL:                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                     Karen Jacobs (#2881)
 John M. Hintz                       Michael J. Flynn (#5333)
 MAYNARD, COOPER & GALE, P.C.        1201 North Market Street
 551 Fifth Avenue, Suite 2000        P.O. Box 1347
 New York, NY 10176                  Wilmington, DE 19899
 (646) 609-9280                      (302) 658-9200
 jhintz@maynardcooper.com            kjacobs@mnat.com
                                     mflynn@mnat.com

                                     Attorneys for Defendant ELB Electronics, Inc.




                                      5
Case 1:15-cv-00056-RGA Document 169 Filed 10/27/20 Page 7 of 7 PageID #: 4433




                               CERTIFICATE OF SERVICE

       I hereby certify that this document was served via email upon all counsel of record via

Email on October 26, 2020.


                                                /s/ Stamatios Stamoulis
                                                Stamatios Stamoulis
